DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 2, 8, 18, and 20 have been amended, claims 1-2, 4-16, 18-20 and 22-23 remain pending, and claim 11 is withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadin (US 2014/0007456) in view of Taylor (US 3,971,839).
Regarding claim 1, Tadin discloses an article of footwear comprising: an outsole (base shell support 50) including a ground-engaging surface (lower surface 20) and an inner surface (upper surface 15) disposed on an opposite side of the outsole than the ground-engaging surface; a midsole (liner 250) having a footbed and a bottom surface disposed on an opposite side of the midsole than the footbed and opposing the inner surface of the outsole to define a cavity therebetween; and a casing (porous layer 253) received within the cavity, the casing formed entirely of a porous mesh material (such as a screen mesh) and defining an interior void containing a second quantity of particulate matter (particles 160) attached to the porous mesh material (wherein the particles are attached to the mesh by silicone 
The embodiment of Fig. 17 does not specifically disclose an upper. However, the embodiments of Fig. 19 and 20a show that the sole may incorporated into an article of footwear with an upper, with the outsole attached to the upper (paragraphs 0097-0100; Fig. 10, 20a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sole of the embodiment of Fig. 17 within a full article of footwear including an upper, as taught by the embodiments of Fig. 19 and 20a, in order to provide the user with a complete article of footwear which can be worn and used.
Tadin appears to teach a first quantity of particulate matter movable relative to the casing (as the particles 160 are moldable to the foot and it does not appear that the coating 254 would bond to all of the particles 160), however Tadin does not specifically disclose a first quantity of particulate matter movable relative to the casing and a second quantity of particulate matter attached to the porous mesh material. Taylor teaches a cushioning element which may be used in a shoe sole (column 6, lines 7-11; Fig. 11) including a casing (cover 6) defining an interior void, the interior void containing a first quantity of particulate matter (particles 8 in stratum d) movable relative to the casing and a second quantity of particulate matter (particles 8 in strata b, c) attached to the casing (wherein the particulate matter is attached to cover 6 at least at margin 7). The movable particulate allows the cushioning element to conform to the contour of the engaged surface resting upon it (column 3, lines 39-44; column 4, lines 14-68; column 5, lines 40-43; column 6, lines 7-11; Fig. 7, 8, 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first quantity of particulate matter movable relative to the casing, as taught by Taylor, in order to allow the cushioning element to conform to the contour of the engaged surface resting upon it.

Regarding claim 4, Tadin discloses an elastomeric material (silicone coating 254) disposed on a surface of the casing (paragraph 0087; Fig. 17).
Regarding claim 5, Tadin discloses that the elastomeric material is disposed on an exterior surface of the casing (Fig. 17).
Regarding claim 6, Tadin discloses that at least a portion of the elastomeric material extends into the interior void of the casing (wherein the silicone coating penetrates the porous layer and bonds to the particles; paragraph 0087).
Regarding claim 7, Tadin discloses that the second quantity of particulate matter attaches to the casing by adhering to the elastomeric material (paragraph 0087).
Regarding claim 8, Tadin discloses that the elastomeric material encapsulates the casing (paragraph 0087; Fig. 17).
Regarding claim 9, Tadin discloses that a first foam segment (layer 252) may be attached to the elastomeric material (paragraph 0083; Fig. 11).
Regarding claim 10, Tadin does not disclose a second foam segment disposed within the interior void of the case. However, Taylor teaches that a second cushioning segment (tubes 21) may be disposed with the interior void of the casing. The second cushioning segment provides additional spring action (column 6, lines 24-39; Fig. 12, 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second cushioning segment, as taught by Taylor, to the cushioning element of Tadin in order to provide additional spring action to the cushioning element.
Regarding claim 16, Tadin discloses that the casing is molded to conform to surface profiles of the inner surface of the outsole and the bottom surface of the midsole.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadin and Taylor, as applied to claim 1, further in view of Bainbridge et al. (US 6,453,477), herein Bainbridge.
Regarding claim 12, Tadin discloses that the particulate matter may be a variety of different materials, including resilient materials and air spheres (paragraphs 0050-0051), but does not specifically disclose that the particulate matter includes foam beads. Bainbridge teaches cushioning particulate material (beads 22) which are made of foam (column 5, lines 3-7). It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to make the particulate material foam beads, as taught by Bainbridge, in order to use an elastic cushioning particulate material which is lightweight and waterproof. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 13, Tadin discloses that the beads include a substantially spherical shape (paragraph 0051).
Regarding claims 14 and 15, Tadin does not disclose the relative sizes/shapes of the particles. Taylor teaches that the particles may include approximately the same size and shape or at least one of a different size and shape (column 8, lines 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide particles of either the same size or shape or a different size and shape, in order to customize the cushioning and support characteristics of the sole, depending on the needs of the individual user.

Claims 18, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadin.
Regarding claim 18, Tadin discloses an article of footwear comprising: an outsole (base shell support 50) including a ground-engaging surface (lower surface 20) and an inner surface (upper surface 
The embodiment of Fig. 17 does not specifically disclose an upper. However, the embodiments of Fig. 19 and 20a show that the sole may incorporated into an article of footwear with an upper, with the outsole attached to the upper (paragraphs 0097-0100; Fig. 10, 20a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sole of the embodiment of Fig. 17 within a full article of footwear including an upper, as taught by the embodiments of Fig. 19 and 20a, in order to provide the user with a complete article of footwear which can be worn and used.
Regarding claim 20, Tadin discloses that a further layer of casing (resilient spacer 153) may be located underneath the particles (paragraph 0091; Fig. 17a). Therefore, there is a top layer of casing (layer 253) and a bottom layer of casing (spacer 153) which appear to enclose the entire interior void which houses the particles. However, Tadin does not specifically disclose that the casing encloses the entire interior void. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the casing such that it encloses the entire interior void in order to fully enclose the particles to prevent unwanted migration of the particles from their desired location within the sole.

Regarding claim 23, Tadin discloses that at least a portion of the elastomeric material extends into the casing (paragraph 0087).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadin, as applied to claim 18, further in view of Taylor.
Tadin appears to teach a first quantity of particulate matter movable relative to the casing (as the particles 160 are moldable to the foot and it does not appear that the coating 254 would bond to all of the particles 160), however Tadin does not specifically disclose a first quantity of particulate matter movable relative to the casing and a second quantity of particulate matter attached to the porous mesh material. Taylor teaches a cushioning element which may be used in a shoe sole (column 6, lines 7-11; Fig. 11) including a casing (cover 6) defining an interior void, the interior void containing a first quantity of particulate matter (particles 8 in stratum d) movable relative to the casing and a second quantity of particulate matter (particles 8 in strata b, c) attached to the casing (wherein the particulate matter is attached to cover 6 at least at margin 7). The movable particulate allows the cushioning element to conform to the contour of the engaged surface resting upon it (column 3, lines 39-44; column 4, lines 14-68; column 5, lines 40-43; column 6, lines 7-11; Fig. 7, 8, 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first quantity .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-10, 12-16, 18-20 and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732